Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered. 
Claim Rejections - 35 USC § 103
Claims 1-3, 10-15 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, et al. (US 20150129399) in view of Lindsey (US 20050263379).
Regarding claim 1, Feldman teaches a switch, comprising: an encapsulant 100 encapsulating a cavity 104; a first electrical conductor 118 extending from outside the cavity at least partially into the cavity; a second electrical conductor 124 extending from outside the cavity at least partially into the cavity; at least one droplet 102 having metallic properties within the cavity (paragraph 28), a voltage source terminal (130, 136) coupled (electrically coupled) to the first electrical conductor (paragraph 29); in which the droplet is configured to flow as a liquid and to couple the first electrical conductor to second electrical conductor, responsive to a voltage at the voltage source terminal (Figs. 1A-1G and paragraph 34). Feldman does not teach an oxide layer encapsulating 
Regarding claim 2, Feldman teaches the switch wherein the encapsulant is a dielectric cap (paragraph 27).  
Regarding claim 3, Feldman teaches the switch wherein the encapsulant is a hermetic cap (paragraph 18).  
Regarding claim 10, Feldman teaches the switch wherein the electrical conductor is a metallic layer (paragraph 27).  
Regarding claim 11, Feldman teaches the switch including a third electrical conductor 138 that extends partially through the cavity 102 in the same longitudinal plane as the second electrical conductor 124, the first electrical conductor 118 extends partially through the cavity from outside the cavity, and the second electrical conductor extends partially through the cavity from the outside the cavity (Fig. 1a).
Regarding claim 12, Feldman teaches the switch wherein the first electrical conductor and the second electrical conductor each include a first section (122, 128) and a second section (120, 124) (Figs. 1a-1g).  
Regarding claim 13, Feldman teaches the switch wherein the first section includes an input electrode and the second section includes an output electrode (Figs. 1a-1g).  
Regarding claim 14, Feldman teaches the switch wherein the second electrical conductor 124 is coupled to a ground 162 (Fig. 1 and paragraph 29).  
Regarding claim 15, Feldman teaches the switch wherein the droplet is a liquid metal (paragraph 34).
Regarding claim 22, Feldman teaches a method of operating a switch, comprising: applying a voltage to a first conductor 124 of a device and droplet 102; the voltage forcing the droplet to couple the first conductor to a second conductor 118 of the device; disconnecting the voltage from the first conductor; and returning the droplet to its original state; wherein the droplet flows in a liquid in response to the applying of the voltage, coupling the first conductor to the second conductor (Figs. 1a-1g and paragraph 28).  Feldman does not teach an oxide layer encapsulating the droplet. However, Lindsey teaches a similar switch that comprises an oxide layer 126 that encapsulates a conductive droplet 122 (Fig.3 and paragraphs 2, 42-44). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Lindsey in the switch device of Feldman to reduce the oxides in the cavity of the switch which will improve the functionality of the switch (paragraph 2).
Regarding claim 23, Feldman teaches the method wherein the device further comprises an encapsulant encapsulating a cavity 104 (Fig. 1a).  
Regarding claim 24, Feldman teaches the method wherein the first conductor 124 extends partially through the cavity 104 from outside the cavity (Fig. 1a).  
Regarding claim 25, Feldman teaches the method wherein the second conductor 118 extends partially through the cavity 104 from outside the cavity (Fig. 1a).  
Regarding claim 26, Feldman teaches the method wherein the second conductor (118 or 122) is enclosed within the cavity 104 (Fig. 2).  
Regarding claim 27, Feldman teaches the method wherein the voltage applied at the first conductor 124 forces a second droplet 144 to couple the second conductor 118 to a third conductor 140 (Figs. 1a-1g and paragraph 34).
Regarding claim 28, Feldman teaches the method wherein the droplet 102 is configured to respond to specified voltages (the voltage is determined by the current, either DC or Ac, see paragraph 29).  
Regarding claim 29, Feldman teaches the method wherein the droplet is configured to respond to specified frequencies (the frequency is determined by the current, either DC or Ac, see paragraph 29).

Claim 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman and Lindsey and further in view of Goehlich (US 20060124339).
Regarding claims 4-9, Feldman does not teach the cavity is filled with a dielectric fluid.  However, Goehlich teaches a similar cavity that is filled with dielectric fluid such as silicone oil (paragraph 32). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a dielectric fluid/insulating material such as silicon oil, oxygen, combination of both or vacuum to fill .
Response to Argument
Applicant’s arguments filed 02/10/2021 have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beerling, Fong and Choi each teaches a similar keyswitch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AHMED M SAEED/Primary Examiner, Art Unit 2833